Citation Nr: 0624877	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-43 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for urinary tract 
infection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk







INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  She had active duty training from September 
1981 to December 1981, and from April 1986 to October 1986.  
Thereafter, she served on active duty from February 1988 to 
December 2002. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia denied the veteran's claim of 
entitlement to service connection for elevation of bacterial 
counts on urinalysis.  In a June 2004 rating decision, the RO 
confirmed and continued the previous denial of service 
connection for chronic elevation of bacterial counts on 
urinalysis/urinary tract infection.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess v. Nichelson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4) (2005); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran's service connection claim for chronic urinary 
tract infection is based on the results of a number of 
urinalyses conducted throughout the veteran's time in service 
and within a year of her discharge.  These reports, viewed as 
a whole, indicate that the veteran had recurrent episodes in 
which detectable levels of blood, bacteria and white blood 
cells where found in her urine at various times throughout 
service.  As a result, she was diagnosed as having a medical 
history of microscopic hematuria.  However, the veteran's 
medical records do not adequately address whether this 
history represented a chronic urinary tract disability.  VA 
examinations performed after service are similarly unclear as 
to whether the veteran had chronic urinary infections while 
in service and, if so, whether the symptoms she exhibited 
while in service related to her current genitourinary 
complaints.  During her last VA examination on January 2005, 
the examiner acknowledged that the veteran's genitourinary 
symptoms were chronic but did not address any possible 
connection between the symptoms the veteran currently 
reported and her periods of active duty.  The examiner 
scheduled the veteran for a urology examination but 
subsequent records indicate that the examination was canceled 
unilaterally by VA.  There is no indication of non-compliance 
on the part of the veteran nor is there any reason stated for 
the cancellation.    

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA or service 
department or private, who treated her 
for a urinary tract infection since her 
separation from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination by an urologist to assess 
whether she has a current genitourinary 
disability, and the etiology of any such 
disorder.  Specifically, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
genitourinary disability is etiologically 
related to her period of active service 
or was otherwise aggravated therein.  The 
claims folder along with a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination of the veteran.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.  If an urologist is 
unavailable at the VA facility, then 
arrangements should be made for fee-basis 
examination of the veteran by an 
urologist.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice was sent was 
returned as undeliverable.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



